DETAILED ACTION
Response to Amendment
This non-final office action regarding application number 16/394,377, filed April 25, 2019, is in response to the applicants arguments and amendments filed on June 16, 2022. One of the claims numbered 26 has been cancelled. Claim 40 has been added.  Claims 22-24, 28-29, 31-34, and 38 have been amended. Claims 4 and 22-40 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non Final Office Action mailed March 25, 2022. One of the claims numbered 26 has been cancelled therefore the associated rejections and objections have been withdrawn. Applicants amendments to claims 22, 29, and 38 have been deemed sufficient to overcome the previous 35 USC 102 art rejection through the addition of “detect, via a second operator input a pushing force exerted on the moveable steering column assembly or the moveable steering wheel assembly toward the stowed position, wherein the pushing force is detected using the at least one force sensor”. However as this changes the scope of the claims new rejections have been made based on the change in scope of the previously rejected claims. However, as new claims both independent and dependent have been added, new art rejections for claims 4 and 23-39 have been added below. . 

Applicant’s arguments with respect to claim(s) 4, 22-25, 26b, 29, 30, 33-36, and 38-39 on pages 9-10 with regards to the 35 USC 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 22-25, 29-30, 33-36, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rakouth (US-20180154932) in view of Kim (US-20170297606).

Regarding claim 22, Rakouth teaches
a method for controlling a vehicle steering system aboard a vehicle, the vehicle steering system including a moveable steering column assembly and a moveable steering wheel assembly (Abstract, "A steer by wire steering system includes a steering wheel selectively coupled to a steering shaft, the steering wheel and steering shaft axially movable between a deployed position and a retracted position", here both the steering wheel and shaft are axially moveable)
the method comprising receiving, via a controller of the vehicle (Paragraph [0006], "a steering system controller in communication with the advanced driver assist system")
a first operator input, being a tactile input, wherein the first operator input, via the tactile input, initiates a request for a transition from a driver-controlled mode of operation to an autonomous or semi-autonomous mode of operation (Paragraph [0052], "The SWSAS 9, by employing the sensors, actuators, and/or algorithms, allows the UX-AD2MD system 14 to determine if the user and system are ready to transfer the responsibility of driving from the automated system in the AD mode 10 to the driver for operation of the vehicle 1 in the MD mode 12, or vice versa. The HOODS system 23 provides the vehicle operator or driver the ability to interact with UX-AD2MD system 14 by touching the HW 30 to initiate a request for manual takeover of the driving functions of the vehicle 1 in MD mode 12, and likewise may also be used to initiate a driver request to activate the automated driving system for operation of vehicle 1 in the AD mode 10.", here the system is providing the operator the ability to interact with the system to initiate a transfer request including by touching the steering wheel which is a tactile input)
after receiving the first operator input, then initiating an impedance control mode of operation via the controller (Paragraph [0047] of the instant application defines impedance control as “The steering wheel force sensor 215 provides data regarding a pinch or impedance force detected when the steering wheel 201 pivots to the stowed position, for example and without limitation.”, accordingly the examiner is interpreting impedance control as the system enabling a mode for detecting a force input on the steering system) (Paragraph [0046], "The SWSAS 9 is in signal communication with the CEPS 8 for enabling features including the Driver's Intent Analysis (DIA) and Driver's Readiness Analysis (DRA) described herein.", here the system is enabling features such as the Drivers intent analysis, which is capable of using and interpreting a force input on the steering system such as a push or a pull on the steering wheel)
measuring an actual displacement of the vehicle steering system in response to the pushing force (Paragraph [0066], "The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated", here the system is measuring/detecting a displacement and comparing it to a displacement threshold)
and in response to the actual displacement exceeding a reference displacement, commanding at least one actuator of the vehicle steering system to commence a stowing action thereof (Paragraph [0066], "The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated", here the system is detecting that an actual displacement has exceeded a reference displacement/displacement threshold and in response is moving the steering wheel to the stowed position).
However while Rakouth teaches detecting a pushing force being exerted on the vehicle steering wheel (Paragraph [0050], “The UX-AD2MD system 14 also includes a Stow Force Sensing Device (SF SD) 16 that is configured to sense a force, particularly an axial compressive (inward toward the stowed or retracted position or tensile (outward toward the deployed position) force applied along the column and column shaft axis.”), and Rakouth teaches that an input may activate the autonomous driving system, Rakouth does not explicitly teach that these two inputs are independent from each other.
Kim teaches a system for automatically adjusting a steering wheel of a vehicle with a controller configured to generate a control signal for retracting a steering wheel to a collapsed position from the first operator input including 
detecting, via a second operator input a pushing force being exerted on the vehicle steering system toward a stowed position thereof, wherein the pushing force is detected using at least one force sensor (Paragraph [0028], “Vehicle 20 may be configured to be operated by a driver occupying vehicle 20, remotely controlled, and/or autonomously controlled via advanced driver assistance systems (ADAS). As shown in FIG. 2, vehicle 20 includes a steering wheel 210 configured in a fully extended position to be operated by a driver. Steering wheel 210 may retract (not shown) automatically or upon user input. It is further contemplated that vehicle 20 may be on autonomous driving control while steering wheel 210 remains in an extended position.” ) (Paragraph [0025], “Operator interface 112 may be configured to generate a signal for retracting or extending the steering wheel in response to initiation or authentication by an operator. … Operator interface 112 may sense a force relative to the steering wheel exerted by the operator inside the vehicle, and generate a signal based on the force. For example, operator interface 112 may be a … a force sensor”, here the system is teaching that the system can interpret a force input by a user using a force sensor, and that force input initiates a retraction of the steering wheel assembly and most importantly this driver input for a steering wheel stowage is independent from the driver input for transitioning to autonomous driving). 
Rakouth and Kim are analogous art as they are both generally related to steering wheel systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include detecting, via a second operator input a pushing force being exerted on the vehicle steering system toward a stowed position thereof, wherein the pushing force is detected using at least one force sensor of Kim in the system movable steering wheel system of Rakouth in order allow the driver to choose to improve the space in the cabin (Kim, Para [0004-0005], “Although a steering wheel may be used to navigate a vehicle, there are some shortcomings. For example, a steering wheel occupies significant space next to a driver's seat, increasing the difficulty for a driver entering and exiting through the driver's side door of the vehicle, especially where a driver's seat is immovable. Furthermore, the space occupied by a steering wheel is often unavailable for use when a vehicle is parked and/or a driver is not required to operate a steering wheel. Therefore, there is a need for collapsible vehicular steering wheels to provide additional space for a vehicle operator when retracted. However, some existing collapsible steering wheels are generally manual, requiring significant operator effort to both retract and extend the steering wheel. … Therefore, it may be desirable to implement a steering wheel that is both automatically collapsible and offers space to accommodate an airbag.”). 

Regarding claim 4, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, Rakouth further teaches
wherein the at least one actuator includes a first actuator and a second actuator, the first actuator is configured to translate the steering column assembly from a first steering column position to a second steering column position, and the second actuator is configured to tilt the steering column assembly from the first steering column position to the second steering column position (Paragraph [0050], "The UX-AD2MD system 14 also includes a Stow Actuator (SA) 19 that is configured to actuate and affect the substantially axial stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3. The UX-AD2MD system 14 also includes a Tilt Actuator (TA) 21 that is configured to actuate and affect the substantially angular stowing/retracting and deploying movement of the handwheel 30, column shaft and other deployable/retractable portions of the SOD SbW steering system 3.”, here the system is describing  two actuators, a stow actuator and a tilt actuator, each of which is capable of moving the system from a first position to a second position).

Regarding claim 23, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, Rakouth further teaches
wherein receiving the first operator input includes receiving an input indicative of an engagement of a button, a switch, or a toggle (Paragraph [0054], "A driver of the selectively autonomous vehicle is able to selectively activate or deactivate the ADAS 22 via a switch or other mechanism.")

Regarding claim 24, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, Rakouth further teaches
wherein receiving the first operator input includes receiving an auditory command (Paragraph [0079], "a Voice Command requesting manual override of the ADAS 22", here the system is capable of receiving and interpreting auditory commands from an operator).

Regarding claim 25, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, Rakouth further teaches
wherein the at least one actuator includes a telescoping actuator (Figures 6 and 7, these two figures show a telescoping action being caused by actuator 120) (Paragraph [0061], “The adjustment assembly 32 includes an actuator 120 and an extension member 122. The actuator 120 is disposed proximate the steering column. In at least one embodiment, the actuator 120 is disposed within the selectively autonomous vehicle instrument panel 110. The actuator 120 is at least one of an electronic actuator, a hydraulic actuator, a pneumatic actuator, or the like.”).

Regarding claim 29, Rakouth teaches
a vehicle steering system for a vehicle comprising a moveable steering column assembly connected to a moveable steering wheel assembly (Abstract, "A steer by wire steering system includes a steering wheel selectively coupled to a steering shaft, the steering wheel and steering shaft axially movable between a deployed position and a retracted position", here both the steering wheel and shaft are axially moveable)
configured to move to a stowed position during a transition to an autonomous or semi-autonomous mode of operation of the vehicle, and to an unstowed position during a transition to a driver controlled mode of operation of the vehicle (Abstract, “the steering system controller programmed to, while the steering wheel is in the retracted position, move the steering wheel to the deployed position and operatively couple the steering wheel to the steering shaft, in response to a vehicle operator request to deactivate a portion of the ADAS and transition from the autonomous driving mode to the manual driving mode”, here the system is configured the move the steering wheel from a retracted/stowed to a deployed/unstowed position in response to a request for transfer of control and vice versa)
at least one force sensor connected to the steering column assembly (Paragraph [0008], "a force sensor assembly for a steering system is disclosed. The assembly includes an axially extending steering shaft; and a force sensor that is operatively coupled to the steering shaft and configured to sense a generally axial force applied to the steering shaft or a steering wheel."¸ here the system is using a force sensor in order to detect an axial for on the steering wheel)
and a controller in communication with the at least one force sensor, wherein the controller is configured to (Paragraph [0006], "a steering system controller in communication with the advanced driver assist system")
receive a first operator input, being a tactile input, which initiates a request to transition from the driver-controlled mode of operation to the autonomous or semi-autonomous mode of operation (Paragraph [0052], "The SWSAS 9, by employing the sensors, actuators, and/or algorithms, allows the UX-AD2MD system 14 to determine if the user and system are ready to transfer the responsibility of driving from the automated system in the AD mode 10 to the driver for operation of the vehicle 1 in the MD mode 12, or vice versa. The HOODS system 23 provides the vehicle operator or driver the ability to interact with UX-AD2MD system 14 by touching the HW 30 to initiate a request for manual takeover of the driving functions of the vehicle 1 in MD mode 12, and likewise may also be used to initiate a driver request to activate the automated driving system for operation of vehicle 1 in the AD mode 10.", here the system is providing the operator the ability to interact with the system to initiate a transfer request including by touching the steering wheel which is a tactile input)
after the first operator input is received, then initiate an impedance control mode of the vehicle steering system (Paragraph [0047] of the instant application defines impedance control as “The steering wheel force sensor 215 provides data regarding a pinch or impedance force detected when the steering wheel 201 pivots to the stowed position, for example and without limitation.”, accordingly the examiner is interpreting impedance control as the system enabling a mode for detecting a force input on the steering system) (Rakouth, Paragraph [0046], "The SWSAS 9 is in signal communication with the CEPS 8 for enabling features including the Driver's Intent Analysis (DIA) and Driver's Readiness Analysis (DRA) described herein.", here the system is enabling features such as the Drivers intent analysis, which is capable of using and interpreting a force input on the steering system such as a push or a pull on the steering wheel)
determine if an actual displacement of the vehicle steering system resulting from the pushing force exceeds a reference displacement (Paragraph [0066], "The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated", here the system is measuring/detecting a displacement and comparing it to a displacement threshold)
and command at least one actuator to move the vehicle steering system to the stowed position when the actual displacement exceeds the reference displacement (Paragraph [0066], "The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated", here the system is detecting that an actual displacement has exceeded a reference displacement/displacement threshold and in response is moving the steering wheel to the stowed position).
However while Rakouth teaches detecting a pushing force being exerted on the vehicle steering wheel (Paragraph [0050], “The UX-AD2MD system 14 also includes a Stow Force Sensing Device (SF SD) 16 that is configured to sense a force, particularly an axial compressive (inward toward the stowed or retracted position or tensile (outward toward the deployed position) force applied along the column and column shaft axis.”), and Rakouth teaches that an input may activate the autonomous driving system, Rakouth does not explicitly teach that these two inputs are independent from each other.
Kim teaches a system for automatically adjusting a steering wheel of a vehicle with a controller configured to generate a control signal for retracting a steering wheel to a collapsed position from the first operator input including 
detect, via a second operator input a pushing force exerted on the moveable steering column assembly or the moveable steering wheel assembly toward the stowed position, wherein the pushing force is detected using the at least one force sensor (Paragraph [0028], “Vehicle 20 may be configured to be operated by a driver occupying vehicle 20, remotely controlled, and/or autonomously controlled via advanced driver assistance systems (ADAS). As shown in FIG. 2, vehicle 20 includes a steering wheel 210 configured in a fully extended position to be operated by a driver. Steering wheel 210 may retract (not shown) automatically or upon user input. It is further contemplated that vehicle 20 may be on autonomous driving control while steering wheel 210 remains in an extended position.” ) (Paragraph [0025], “Operator interface 112 may be configured to generate a signal for retracting or extending the steering wheel in response to initiation or authentication by an operator. … Operator interface 112 may sense a force relative to the steering wheel exerted by the operator inside the vehicle, and generate a signal based on the force. For example, operator interface 112 may be a … a force sensor”, here the system is teaching that the system can interpret a force input by a user using a force sensor, and that force input initiates a retraction of the steering wheel assembly and most importantly this driver input for a steering wheel stowage is independent from the driver input for transitioning to autonomous driving). 
Rakouth and Kim are analogous art as they are both generally related to steering wheel systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include detecting, via a second operator input a pushing force being exerted on the vehicle steering system toward a stowed position thereof, wherein the pushing force is detected using at least one force sensor of Kim in the system movable steering wheel system of Rakouth in order allow the driver to choose to improve the space in the cabin (Kim, Para [0004-0005], “Although a steering wheel may be used to navigate a vehicle, there are some shortcomings. For example, a steering wheel occupies significant space next to a driver's seat, increasing the difficulty for a driver entering and exiting through the driver's side door of the vehicle, especially where a driver's seat is immovable. Furthermore, the space occupied by a steering wheel is often unavailable for use when a vehicle is parked and/or a driver is not required to operate a steering wheel. Therefore, there is a need for collapsible vehicular steering wheels to provide additional space for a vehicle operator when retracted. However, some existing collapsible steering wheels are generally manual, requiring significant operator effort to both retract and extend the steering wheel. … Therefore, it may be desirable to implement a steering wheel that is both automatically collapsible and offers space to accommodate an airbag.”). 

Regarding claim 30, claim 30 is similar in scope to claim 26b and therefore is rejected under similar rationale. 

Regarding claim 33, claim 33 is similar in scope to claim 23 and therefore is rejected under similar rationale.

Regarding claim 34, claim 34 is similar in scope to claim 24 and therefore is rejected under similar rationale. 

Regarding claim 35, claim 35 is similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 36, claim 36 is similar in scope to claim 25 and therefore is rejected under similar rationale. 

Regarding claim 38, Rakouth teaches 
a vehicle comprising a chassis, a body arranged on the chassis (Paragraph [0046], "Referring FIGS. 1-4, an embodiment of a Steering On Demand (SOD) steering system 2 for a vehicle 1, such as a motor vehicle, is disclosed. The vehicle 1 may be any suitable vehicle, including an automobile, sport utility vehicle, crossover vehicle, light duty truck or heavy duty truck.", here the system is equipped to any suitable vehicle such as an automobile or sport utility vehicle which the examiner is interpreting as including a chassis with a body)
and a vehicle steering system comprising a moveable steering column assembly connected to a moveable steering wheel assembly (Abstract, "A steer by wire steering system includes a steering wheel selectively coupled to a steering shaft, the steering wheel and steering shaft axially movable between a deployed position and a retracted position", here both the steering wheel and shaft are axially moveable)
and together configured to move to a stowed position during a transition to an autonomous or semi-autonomous mode of operation of the vehicle, and to an unstowed position during a transition to a driver-controlled mode of operation of the vehicle (Abstract, “the steering system controller programmed to, while the steering wheel is in the retracted position, move the steering wheel to the deployed position and operatively couple the steering wheel to the steering shaft, in response to a vehicle operator request to deactivate a portion of the ADAS and transition from the autonomous driving mode to the manual driving mode”, here the system is configured the move the steering wheel from a retracted/stowed to a deployed/unstowed position in response to a request for transfer of control and vice versa)
at least one force sensor connected to the moveable steering column assembly (Paragraph [0008], "a force sensor assembly for a steering system is disclosed. The assembly includes an axially extending steering shaft; and a force sensor that is operatively coupled to the steering shaft and configured to sense a generally axial force applied to the steering shaft or a steering wheel."¸ here the system is using a force sensor in order to detect an axial for on the steering wheel)
and a controller in communication with the at least one force sensor wherein the controller is configured to (Paragraph [0006], "a steering system controller in communication with the advanced driver assist system")
receive a first operator input, being a tactile input, which initiates a request to transition from the driver-controlled mode of operation to the autonomous or semi-autonomous mode of operation (Paragraph [0052], "The SWSAS 9, by employing the sensors, actuators, and/or algorithms, allows the UX-AD2MD system 14 to determine if the user and system are ready to transfer the responsibility of driving from the automated system in the AD mode 10 to the driver for operation of the vehicle 1 in the MD mode 12, or vice versa. The HOODS system 23 provides the vehicle operator or driver the ability to interact with UX-AD2MD system 14 by touching the HW 30 to initiate a request for manual takeover of the driving functions of the vehicle 1 in MD mode 12, and likewise may also be used to initiate a driver request to activate the automated driving system for operation of vehicle 1 in the AD mode 10.", here the system is providing the operator the ability to interact with the system to initiate a transfer request including by touching the steering wheel which is a tactile input)
after the first operator input is received, then to initiate an impedance control mode of the moveable steering column assembly (Paragraph [0047] of the instant application defines impedance control as “The steering wheel force sensor 215 provides data regarding a pinch or impedance force detected when the steering wheel 201 pivots to the stowed position, for example and without limitation.”, accordingly the examiner is interpreting impedance control as the system enabling a mode for detecting a force input on the steering system) (Rakouth, Paragraph [0046], "The SWSAS 9 is in signal communication with the CEPS 8 for enabling features including the Driver's Intent Analysis (DIA) and Driver's Readiness Analysis (DRA) described herein.", here the system is enabling features such as the Drivers intent analysis, which is capable of using and interpreting a force input on the steering system such as a push or a pull on the steering wheel)
determine if an actual displacement of the vehicle steering system resulting from the pushing force exceeds a reference displacement (Paragraph [0066], "The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated", here the system is measuring/detecting a displacement and comparing it to a displacement threshold)
and command at least one actuator of the vehicle steering system to move the moveable steering column assembly to the stowed position when the actual displacement exceeds the reference displacement (Paragraph [0066], "The adjustment assembly 32 is commanded, by the controller 38, to move the steering wheel 30 from the deployed position towards the retracted position in response to the application of at least one of a torque greater than a torque threshold and a displacement greater than a displacement threshold while the ADAS 22 is activated", here the system is detecting that an actual displacement has exceeded a reference displacement/displacement threshold and in response is moving the steering wheel to the stowed position).
However while Rakouth teaches detecting a pushing force being exerted on the vehicle steering wheel (Paragraph [0050], “The UX-AD2MD system 14 also includes a Stow Force Sensing Device (SF SD) 16 that is configured to sense a force, particularly an axial compressive (inward toward the stowed or retracted position or tensile (outward toward the deployed position) force applied along the column and column shaft axis.”), and Rakouth teaches that an input may activate the autonomous driving system, Rakouth does not explicitly teach that these two inputs are independent from each other.
Kim teaches a system for automatically adjusting a steering wheel of a vehicle with a controller configured to generate a control signal for retracting a steering wheel to a collapsed position from the first operator input including 
detect, via a second operator input a pushing force is exerted on the moveable steering column assembly toward the stowed position, wherein the pushing force is detected using the at least one force sensor (Paragraph [0028], “Vehicle 20 may be configured to be operated by a driver occupying vehicle 20, remotely controlled, and/or autonomously controlled via advanced driver assistance systems (ADAS). As shown in FIG. 2, vehicle 20 includes a steering wheel 210 configured in a fully extended position to be operated by a driver. Steering wheel 210 may retract (not shown) automatically or upon user input. It is further contemplated that vehicle 20 may be on autonomous driving control while steering wheel 210 remains in an extended position.” ) (Paragraph [0025], “Operator interface 112 may be configured to generate a signal for retracting or extending the steering wheel in response to initiation or authentication by an operator. … Operator interface 112 may sense a force relative to the steering wheel exerted by the operator inside the vehicle, and generate a signal based on the force. For example, operator interface 112 may be a … a force sensor”, here the system is teaching that the system can interpret a force input by a user using a force sensor, and that force input initiates a retraction of the steering wheel assembly and most importantly this driver input for a steering wheel stowage is independent from the driver input for transitioning to autonomous driving). 
Rakouth and Kim are analogous art as they are both generally related to steering wheel systems in autonomous vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include detecting, via a second operator input a pushing force being exerted on the vehicle steering system toward a stowed position thereof, wherein the pushing force is detected using at least one force sensor of Kim in the system movable steering wheel system of Rakouth in order allow the driver to choose to improve the space in the cabin (Kim, Para [0004-0005], “Although a steering wheel may be used to navigate a vehicle, there are some shortcomings. For example, a steering wheel occupies significant space next to a driver's seat, increasing the difficulty for a driver entering and exiting through the driver's side door of the vehicle, especially where a driver's seat is immovable. Furthermore, the space occupied by a steering wheel is often unavailable for use when a vehicle is parked and/or a driver is not required to operate a steering wheel. Therefore, there is a need for collapsible vehicular steering wheels to provide additional space for a vehicle operator when retracted. However, some existing collapsible steering wheels are generally manual, requiring significant operator effort to both retract and extend the steering wheel. … Therefore, it may be desirable to implement a steering wheel that is both automatically collapsible and offers space to accommodate an airbag.”). 

Regarding claim 39, claim 39 is similar in scope to claim 26b and therefore is rejected under a similar rationale.

Regarding claim 40, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, Rakouth further teaches
further comprising, in response to a pulling force on the vehicle steering system when in the stowed position, initiating a transition from the autonomous or semi-autonomous mode of operation to the driver controlled mode of operation, including initiating an unstowing action of the vehicle steering system (Paragraph [0006], "while the steering wheel is in the retracted position, move the steering wheel to the deployed position and operatively couple the steering wheel to the steering shaft, in response to a vehicle operator request to deactivate a portion of the advanced driver assist system and transition from the autonomous driving mode to the manual driving mode.", here the system is showing that it can transition from an autonomous mode to a driver controller mode of operation in response to an operator request) (Paragraph [0079], " Hand Wheel Pull Detect (HWPD) by means of Longitudinal Force Sensor (LFS) signal", and here the system is showing that the operator request can be a can be a pull on the steering system). 

Claims 26, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rakouth (US-20180154932) in view of Kim (US-20170297606) and further in view of Patel (US-20200070868).

Regarding claim 26, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, however the combination does not explicitly teach resetting a desired tracking displacement via the controller when the actual displacement exceeds the reference displacement. 
Patel teaches a retractable steering column assembly for moving a steering assembly from a stowed to an unstowed position including
resetting a desired tracking displacement via the controller when the actual displacement exceeds the reference displacement (Patel, Para [0005], “The method also includes monitoring a positional property of the retractable portion over time intervals to determine a movement of the retractable portion. The method further includes determining if the movement of the retractable portion is within predefined movement boundaries for a transition movement profile for the retractable portion.”, here the comparing step is being accomplished by comparing the monitored positional property to predefined boundaries, and determining if it is within those boundaries) (Patel, Para [0027], “When the driver intervention event stops, one or more available selection options are available depending upon the position of the steering column assembly at block 209. In the illustrated embodiment, if the steering column assembly is positioned within an acceptable boundary (or boundaries) the automated unstowing operation may resume, as shown in block 210. However, if not within such acceptable boundaries, or if the driver chooses, the automated unstowing operation may be stopped at block 212.”, here the desired tracking displacement is being interpreted as the expected path or location of the steering column and in this scenario the actual displacement has exceeded a threshold boundary during a driver intervention event, and then the system may resume the operation which the examiner is interpreting as resetting the desired tracking displacement) (Fig 4, item 209, 212, 214, here after driver intervention has ended, a new planned path is being determined either resuming the stow operation or stopping the stow operation resulting in a new expected path).
Rakouth and Patel are analogous art as they are both related generally to a steering system for a vehicle, and more particularly to a steering system having a stowable steering assembly and configured for autonomous driving and manual driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include resetting a desired tracking displacement via the controller when the actual displacement exceeds the reference displacement of Patel in the system movable steering wheel system of Rakouth in order to prevent damage to the vehicle during a powered stowing or unstowing event (Patel, Para [0022], “The method provides protection against physical damage to the vehicle during the powered stowing of the steering column assembly 10 which may occur due to driver intervention.”). 

Regarding claim 28, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, however the combination does not explicitly teach prior to initiating a transition from the autonomous or semi-autonomous mode of operation to the driver-controlled mode of operation, determining if a push back number exceeds the calibrated threshold, the push back number being indicative of a number of times the driver has pushed on the vehicle steering system during an unstowing action and discontinuing the unstowing action when the push back number exceeds a calibrated threshold. 
Patel teaches a retractable steering column assembly for moving a steering assembly from a stowed to an unstowed position including
prior to initiating a transition from the autonomous or semi-autonomous mode of operation to the driver-controlled mode of operation, determining if a push back number exceeds the calibrated threshold, the push back number being indicative of a number of times the driver has pushed on the vehicle steering system during an unstowing action (Para [0026], “If automated unstowing movement is detected, at block 204 it is determined if a positional change has been made, or if a positional change is attempting to be made, that counters the unstowing movement of the steering column assembly. Examples of positional changes that are monitored include tilting or telescoping of the steering column assembly, as well as steering angle changes of the steering column assembly. If no unstowing opposing positional change(s) is detected, the unstowing operation continues until completion toward the unstowed position at block 206.”, here the push back/first condition is being detected as a positional change that is counter to the unstowing movement, the examiner is interpreting the threshold to be exceeded in this case to be one and the system is determining if a positional change is detected) (Paragraph [0027], “Additionally, movement in a direction that opposes the commanded automated movement direction—even if at the commanded speed/rate—driver intervention is detected.”)
and discontinuing the unstowing action when the push back number exceeds a calibrated threshold (Para [0027], “When the driver intervention event stops … the automated unstowing operation may be stopped at block 212.”, here after the push back event has occurred the controller sends a stop signal to stop the unstowing action).
Rakouth and Patel are analogous art as they are both related generally to a steering system for a vehicle, and more particularly to a steering system having a stowable steering assembly and configured for autonomous driving and manual driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include prior to initiating a transition from the autonomous or semi-autonomous mode of operation to the driver-controlled mode of operation, determining if a push back number exceeds a calibrated threshold, the push back number being indicative of a number of times the driver has pushed on the vehicle steering system during an unstowing action and discontinuing the unstowing action when the push back number exceeds a calibrated threshold of Patel in the system movable steering wheel system of Rakouth in order to prevent damage to the vehicle during a powered stowing or unstowing event (Patel, Para [0022], “The method provides protection against physical damage to the vehicle during the powered stowing of the steering column assembly 10 which may occur due to driver intervention.”). 

Regarding claim 32, claim 32 is similar in scope to claim 28 and therefore is rejected under a similar rationale.

Claims 27, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rakouth (US-20180154932) in view of Kim (US-20170297606) and further in view of Nishikawa (US-4661752).

Regarding claim 27, the combination of Rakouth and Kim teaches the system as discussed above in claim 22, however the combination does not explicitly teach terminating a stowing and/or folding operation of the vehicle steering system in response to detecting a pinch force via the at least on force sensor.
Nishikawa teaches a safety system for a moveable steering wheel and steering column assembly including terminating a stowing and/or folding operation of the vehicle steering system in response to detecting a pinch force via the at least on force sensor (Column 1, lines 33-40, “To achieve the above object, according to the present invention, the presence or absence of overload is monitored and, if overload is detected, an attitude adjusting mechanism is stopped. With this arrangement, if one's hand or foot is caught between the steering wheel and seat, for example, overload is detected and a drive system is then stopped.”, here the system is determining that there is an overload condition/pinch force during a movement process of the steering system and in response to determining that there is an overload/pinch condition the system is stopped).
Rakouth and Nishikawa are analogous art as they are both generally related to movement systems for vehicle steering assemblies. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include terminating a stowing and/or folding operation of the vehicle steering system in response to detecting a pinch force via the at least on force sensor of Nishikawa in the system movable steering wheel system of Rakouth in order improve the safety of the system by preventing or minimizing the damage by objects being caught in the steering system (Nishikawa, Column 1, lines 29-33, “An object of the present invention is to minimize the degree of damage caused by portions of a human body or any other objects being carelessly caught in during attitude adjustment of a steering wheel.”). 

Regarding claim 31, claim 31 is similar in scope to claim 27 and therefore is rejected under similar rationale.

Regarding claim 37, claim 37 is similar in scope to claim 27 and therefore is rejected under similar rationale. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662